2 F.3d 1155
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Marcus WESLEY, Appellant,v.Sandy D. DUNCAN, Appellee.
No. 93-1578.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 30, 1993.Filed:  August 4, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Marcus Wesley, a Missouri inmate, appeals from the District Court's1 grant of summary judgment to defendant Sandy D. Duncan in his 42 U.S.C. Sec. 1983 (1988) action.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the District Court's judgment for the reasons set out in its opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri